Title: To Thomas Jefferson from Thomas Newton, Jr., 21 January 1781
From: Newton, Thomas, Jr.
To: Jefferson, Thomas



Sir
Surry Janry. 21. 1781.

Coll. Godfrey being so unfortunate as to have his only son taken prisoner is very unhappy on account of it, thinking his activity may occassion him to be ill treated; he was taken on board a vessel which was defended with the greatest bravery, and I can assure your Excellency of my own knowledge that the young Gentleman has been very active, and at all times appear’d on duty whenever the Enemy came in without waiting a particular turn. Several others were taken at the same time which if they cou’d be exchanged I doubt not they wou’d exert themselves in defence of their Country. I am Yr. Excellcy Most Obt. Servt.,

Thos Newton Junr.


Names of the persons taken
Wm. Godfrey, Henry Whiting, Jno. Livingston, Jno. Cooke and Richd. Lee.

